Title: From Thomas Jefferson to William C. C. Claiborne, 14 March 1805
From: Jefferson, Thomas
To: Claiborne, William C. C.


                  
                     Dear Sir 
                     
                     Washington Mar. 14. 05.
                  
                  Your letter of Jan. 29. was recieved yesterday, and I have just time to drop you a line as I am setting out on a short visit to Monticello. you apologise to the Secretary of state for troubling him with documents in confutation of the Accuser. we perfectly understand the game which is playing against you, we know every man concerned in it, and I only lament, sincerely lament the name of one man found among them, and from whom I had expected much better things, but you do right in sending evidence against such documents as the Accuser No. 3 has published; because it enables us to understand the truth of the transaction. one of the deputies returned from hence will probably join that faction actively. the others are dissatisfied, but they are virtuous men who will do nothing wicked.
                  I desired you some time ago to enter into conferences with the Marquis di Casa Calvo, or, if necessary, a correspondence with Governr. Folk for their acquiescence in our sending the post-rider who is to go from hence by Cartersville, Per Edwd. C.H. Athens, Tuckabatche, Fort Stoddert & the mouth of Pearl river to N. Orleans, thro’ a corner of the territory mutually claimed by them & us, that is to say from Fort Stoddert to the lowest bluff on Pearle river. while the country is the subject of negociation we think it honorable that each party should innovate nothing without the consent of the other. they have not observed this as to the road from Mobile to Baton rouge. settle this matter immediately as our rider will set out within a week to explore & establish his route. he will be with you almost as soon as this letter.—I have appointed Thruston of Kentucky & Duffield of Tennissee your 2d. & 3d. judges (they speak French) James Brown District attorney, and mr Gurley Recorder. Accept my friendly salutations and assurances of great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               